Citation Nr: 0001404	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma.  

2.  Entitlement to an initial rating in excess of 20 percent 
for intervertebral disc syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome.  

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

In a February 1996 rating action, service connection was 
granted for the three disabilities at issue, and zero percent 
ratings were awarded for each, effective July 1, 1995.  A 10 
percent evaluation was awarded under 38 C.F.R. § 3.324.  The 
veteran thereafter perfected an appeal.

In an August 1996 rating action, the evaluation for asthma 
was increased to 10 percent, and, in a May 1998 rating 
action, to 30 percent.  In that May 1998 rating action, the 
evaluation for the intervertebral disc syndrome was increased 
to 20 percent, and, in a July 1999 rating action, the rating 
for the irritable bowel syndrome was increased to 10 percent.  
These ratings were all made effective July 1, 1995.  Because 
the veteran has not withdrawn his appeal, these issues are 
properly before the Board of Veterans' Appeals (Board).  
Shipwash v. Brown, 8 Vet. App. 218 (1995); AB v. Brown, 
6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeals has been obtained.

2.  The veteran's bronchial asthma is productive of no more 
than moderate impairment as evidence of frequent attacks with 
marked dyspnea on exertion between attacks is not present, 
and FEV-1 is 74.6 percent predicted and FVC/FEV-1 is 72 
percent.  

3.  The veteran's intervertebral disc disease is productive 
of no more than moderate impairment and evidence of severe 
limitation of motion or severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief is not 
present.  

4.  The irritable bowel syndrome is productive of frequent 
episodes of bowel disturbance; it is not productive of severe 
diarrhea, or diarrhea and constipation, with abdominal 
distress.  The veteran's disability is productive of no more 
than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996 and 1999).

2.  The criteria for an initial rating in excess of 20 
percent for intervertebral disc disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

3.  The criteria for an initial rating in excess of 10 
percent for irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are replete with 
treatment reports associated with each of his service-
connected disabilities.  Generally, regarding bronchial 
asthma, the reports show that although manifest prior to 
service, the veteran received continuous treatment for 
symptoms associated with bronchial asthma, including 
sleeplessness, shortness of breath and a productive cough.  
However, his asthma remained stable and well controlled with 
medication.  Regarding the back disorder, the service medical 
records show that after exercising and lifting heavy items in 
the late 1970's, the veteran complained of low back pain and 
thereafter received continuous treatment.  During service, 
the veteran participated in physical therapy, went to back 
school, and was placed on limited profile duty.  Diagnoses 
made included lumbosacral herniated nucleus pulposus.  For 
the irritable bowel syndrome, the service medical records 
generally document complaints of increased constipation and 
diarrhea and show treatment, outpatient and hospital, for 
upper and gastrointestinal complaints, to include irritable 
bowel syndrome.  During service, diagnoses of diverticulosis 
and irritable bowel syndrome were made.

After service, the veteran reported excruciating pain in the 
back after a recent fall when he was treated at the Bellevue 
Community College Health Clinic in May 1996.  He was referred 
to the Pacific Medical Clinic, and reported at that time low 
back pain with recent exacerbation.  He was able to reach his 
knee with left low back pain.  Extension, left side bending 
and right side bending were to 50 percent of normal.  
Straight leg raising while sitting revealed restricted 
movement with low back pain and while supine was to 30 
degrees on the left and 50 degrees on the right, with low 
back pain.  He was tender to pressure on the low lumbar 
segment.  Reflexes were 2+ bilaterally at the knee.  They 
were 1+ at the right ankle and the physician was unable to 
elicit a reflex at the left ankle.  Sensation was intact to 
light touch in the lower extremities, and he was able to heel 
and toe walk without any problems.  He had decreased strength 
with left toe extension.  The assessment was lumbar 
radiculopathy with left neurological deficits at the left 
lower extremity.  

The veteran underwent treatment for shortness of breath at 
the Snoqualmie Valley Hospital in June 1996.  He reported a 
cough productive of yellow sputum, without fever, nasal 
congestion, or sore throat.  He also denied any chest pain, 
nausea, vomiting or diarrhea.  His lungs showed wheezing 
bilaterally.  He was treated with inhalers and improved 
markedly.  

The veteran underwent a general medical VA compensation 
examination in July 1996, shortly after his discharge from 
service and almost immediately after the post service back 
injury.  He gave a history of sharp left leg pain, and stated 
that surgical intervention had been recommended for a 
herniated nucleus pulposus, but that he had declined such 
surgery.  He indicated that he used an inhaler for the 
asthma, but did not seek medical care for a respiratory 
problem on a regular basis.  He also reported cramping and 
lower abdominal pain, occurring two to three times a week, 
along with alternating diarrhea and constipation.  An 
occasional nonproductive cough was reported on examination.  
There was normal lung mobility, and, upon auscultation, there 
were scattered expiratory wheezes.  Abdominal examination 
showed the veteran to be completely non tender to palpation.  
No masses were noted, and the bowel sounds were positive.  
Rectal examination was within normal limits.  The veteran 
complained to slight tenderness to deep palpation in the L5 
area of the back.  Range of motion was excellent at the waist 
to anterior bending, and on posterior extension, bilateral 
bending, and rotation.  Straight leg raising was positive on 
the left at 55 degrees, and his gait was within normal 
limits.  Reflexes were symmetrical in the lower extremities, 
and there were no sensory deficits noted.  

He also underwent a spinal examination at that time.  There 
were no sensory losses, and the straight leg raising, which 
was positive on the left at 55 degrees, was consistent with 
the results on the general medical examination.  The 
diagnosis was herniated nucleus pulposus, by history.  

On examination of the intestine, it was reported that the 
veteran's weight was 176 pounds, with a maximum weight in the 
previous year of 185 pounds.  There was no evidence of anemia 
or malnutrition on examination.  He denied nausea, but 
complained of alternating diarrhea and constipation.  The 
diagnosis was irritable bowel syndrome, by history.  

Finally, the veteran underwent a trachea and bronchi 
examination.  There was no evidence of cyanosis, clubbing of 
the extremities, productive cough, sputum, or infectious 
disease.  On pulmonary function tests (PFT), effort and 
cooperation were good.  There was a mild 
obstructive/restrictive ventilatory defect.  The diagnosis 
was asthma.  

Reports of VA outpatient treatment are of record.  In June 
1997, he required refills of his inhalers.  He also reported 
chronic pain in the left lower extremity due to the back 
disorder.  The veteran underwent a cystourethrotomy in August 
1997.  In a September 1997 note, the veteran reported pain 
traveling down from the left buttock into the left leg and 
noted that in the past, he had undergone physical therapy and 
used a transcutaneous electrical nerve stimulation (TENS) 
unit.  On examination, the back was symmetrical without 
deformity, with good range of motion.  Additionally, deep 
tendon reflexes were equal, 2+ at the patellar and 1+ at 
posterior tibia with equal strength.  When he was seen in 
November 1997, although the veteran complained of lower back 
pain with radiation, the spine was not tender to light touch.  
Flexion was possible to 20 degrees with pain.  A November 
1997 electromyograph (EMG) also revealed no evidence of 
chronic radiculopathy of lumbar segments.  The diagnosis was 
degenerative disc disease.

In a March 1998 letter, a VA physician noted that a 
colonoscopy performed on the veteran in February 1998 showed 
extensive diverticulosis, and a colectomy was recommended.  

The veteran underwent a series of VA compensation 
examinations in January 1998.  On neurological examination, 
he stated that he had tingling of the toes of the left side, 
and that the right leg was without symptoms.  There was 
normal alignment of the spine with the exception of slight 
exaggeration of the lumbosacral lordosis.  Spine range of 
motion was excellent.  Rotation was to 60 degrees with 
extension to 30 degrees, and forward flexion to 60 degrees.  
There was mild tenderness to percussion throughout the lumbar 
spine, and he had a negative straight leg raising 
bilaterally.  Knee jerk was 3+, with ankle jerk of 3+.  There 
was normal pinprick at all points with the exception of a 
questionable reduction over the anteromedial aspect of the 
left foot as compared to the right foot.  Also, although 
there was questionable weakness of the peroneus and 
hamstring, decent extensor hallucis and anterior tibia 
strength, as well as normal quadriceps, adductor, abductor 
and psoas were noted.  Gait was essentially normal.  The 
examiner concluded that the findings were highly suggestive 
of lumbosacral radiculopathy, possibly of the L5 root given 
the relatively normal examination.  In an April 1998 
addendum, the diagnosis was lumbosacral radiculopathy- 
intervertebral disc syndrome of lumbar spine, asymptomatic at 
this time.

He also underwent a respiratory examination at that time.  He 
reported daily wheezing, and indicated that since taking 
medication, this had become a chronic more than acute 
problem.  He also reported a productive cough, without 
hemoptysis, anorexia or noticeable attacks of asthma.  He 
indicated that he could walk up to two miles at his own pace 
or walk up two flights of stairs, but this made him short-
winded and increased wheezing.  There were no localizing 
signs in the chest, color was good, and evidence of cyanosis 
was not present.  Mild bronchospasm was heard all lung 
fields, even on normal respiration.  PFT's showed FEV1 was 
74.6 percent of predicted value, with FEV1/FVC of 72 percent.  
A chest X-ray was normal.  The diagnosis was extrinsic 
bronchial asthma, and the veteran was advised to stop 
smoking.  

Finally, he underwent a compensation examination of the 
intestines.  He did not report any rectal bleeding.  He 
indicated that he had diarrhea, varying from every seven days 
to two or three times a week.  Between these episodes, the 
veteran reported constipation.  His weight was stable, with 
no nausea, vomiting or fistula, malnutrition, or anemia.  On 
examination, there was no abdominal pain, and examination of 
the abdomen was negative.  The examiner stated that the 
veteran had episodes of constipation, perhaps twice a week 
between bouts of diarrhea.  Constipation was episodic and 
irregular.  The diarrhea possibly occurred from several times 
a week to once in ten days.  This was also irregular.  The 
diagnoses were diverticulosis with three episodes of 
diverticular bleeding, resolved at this time; and irritable 
bowel syndrome, long-standing, stable.  

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224; see also AB v. 
Brown, 6 Vet. App. 35.  As such, the veteran's claims are 
well grounded.  Upon reviewing the evidence of record, the 
Board also notes that the VA has met its statutory duty to 
assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.
  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Also, it is the defined and consistently applied policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(1999).

Bronchial asthma

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board first considered the criteria in effect at the time 
the veteran submitted his claim.  The 30 percent rating was 
warranted for moderate bronchial asthma, with asthmatic 
attacks rather frequent (separated by 10 to 14 day intervals) 
with moderate dyspnea on exertion between attacks.  For a 60 
percent rating to have been warranted, the asthma must be 
severe in nature, with frequent attacks of asthma (one or 
more attacks weekly) marked dyspnea on exertion between 
attacks and only temporary relief on medication, with more 
than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (In effect prior to October 7, 1996).

A review of the findings on examination and treatment show 
that the veteran used an inhaler, but did not seek medical 
care.  A report of private medical treatment in June 1996 
showed that the inhalers led to marked improvement.  There 
was no history of frequent asthmatic attacks consistent with 
the criteria for a 60 percent rating.  Moreover, on repeated 
examinations, there was normal lung mobility, without 
hemoptysis or anorexia.  A chest X-ray was negative.  On the 
most recent examination, the veteran could walk up to two 
miles at his own pace.  Although he complained of shortness 
of breath and wheezing, there were no localizing signs of the 
chest.  Reports of outpatient treatment were consistent with 
the findings on examination, showing the use of an inhaler 
but not the need for regular treatment.  Given such findings, 
the clinical data shows that the veteran's bronchial asthma 
is productive of no more than moderate impairment, and an 
increased rating under the former criteria is not 
appropriate.  38 C.F.R. § 4.7.

The Board must further consider the veteran's claim under the 
criteria currently in effect.  The new criteria provides that 
a 30 percent rating is warranted when the FEV-1 is 56 to 70 
percent of predicted, or the FEV-1/FVC is 56 to 70 percent, 
or daily inhalational or oral bronchodilator therapy is 
required, or inhalational anti-inflammatory medication is 
required.  For a 60 percent rating to be warranted, the FEV-1 
must be 40 to 55 percent of predicted, or FEV-1/FVC of 40 to 
55 percent or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.

PFT was undertaken on the most recent VA compensation 
examination, in January 1998.  At that time, FEV-1 was 74.6 
percent of the predicted value, and FEV1/FVC was 72 percent.  
Moreover, while the veteran used a bronchodilator, his 
treatment regimen does not support a 60 percent rating.  In 
particular, there was no requirement for monthly physician 
visits, and an intermittent regimen of corticosteroids is not 
shown to be required.  Hence, under the criteria currently in 
effect, a rating in excess of 30 percent is not warranted.  
38 C.F.R. § 4.7.

As previously noted, the veteran's disability has been 
evaluated under the old and new criteria.  It is also noted 
that the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Id.  However, 
after reviewing the evidence of record presented in this 
case, particularly evidence received from the time of the 
veteran's application to the 1996 rating action, the Board 
finds that the veteran's disability was not shown to be more 
than 30 percent disabling during any period when service 
connection was in effect.  Thus, the application of stage 
ratings in this matter is not warranted.

Intervertebral disc disease

The regulation provides that a 20 percent rating is 
appropriate when the intervertebral disc disease is moderate 
in nature, with recurring attacks.  For a 40 percent rating 
to be warranted, the disorder must be severe in nature, 
resulting in recurring attacks, with intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief is rated at 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In this case a review of the findings on examination and 
treatment do not show that the disorder is more than moderate 
in nature; thus, an increased rating is not warranted.  While 
the veteran reported excruciating pain in the back on private 
medical treatment in May 1996, this was after a recent fall.  
Moreover, when the veteran was examined for compensation 
purposes in July 1996, after this fall, there were no sensory 
losses, and straight leg raising was only positive on the 
left at 35 degrees.  On the most recent examination, straight 
leg raising was negative bilaterally.  Additionally, range of 
motion was excellent, and the veteran retained a knee jerk 
and ankle jerk of 3+.  The Board notes that the veteran's 
ankle jerk was 1+ right and the examiner was unable to elicit 
a left ankle jerk when the veteran received the noted 
treatment in May 1996.  However, this was after a post 
service injury, and this acute symptomatology was not 
reflected in the examination thereafter or the most recent 
examination.  The findings on recent examination were also 
essentially consistent with the reports of outpatient 
treatment.  On recent examination, the diagnosis was 
lumbosacral radiculopathy - intervertebral disc syndrome of 
lumbar spine, asymptomatic at this time.  Given such limited 
symptomatology, the medical evidence does not show that the 
veteran's disability is productive of severe or pronounced 
impairment; thus, an increased rating on a schedular basis is 
not appropriate.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5293.

Entitlement to an increased rating in excess of 20 percent 
under the provisions of 5292 is not warranted either.  
Diagnostic Code 5292 provides that moderate limitation of 
motion warrants a 20 percent evaluation and severe limitation 
of motion warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1999).  As noted above, evidence 
of severe limitation of motion of the lumbar spine is not 
present.  Although VA outpatient treatment reports show 
flexion limited to 20 degrees with pain, on VA examination in 
1996 and on recent examination in 1998, no evidence of severe 
impairment was demonstrated.  In 1996, range of motion was 
excellent at the waist to anterior bending, and on posterior 
extension, bilateral bending, and rotation.  In 1998, 
rotation was to 60 degrees with extension to 30 degrees, and 
forward flexion to 60 degrees.  In light of the foregoing, 
entitlement to an increased rating in this regard is not 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like relate to 
functional loss.  

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
and incoordination, impaired ability to execute skilled 
movements smoothly or pain on movement, swelling, deformity 
or atrophy of disuse.

In spite of the veteran's complaints of pain and the positive 
clinical findings of record, the evidence does not show that 
the veteran's disability is productive of severe limitation 
of motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.  
As noted above, by history and currently, the veteran's range 
of motion has been excellent.  Thus, under Diagnostic Code 
5292, an increased rating is not warranted.  38 C.F.R. 
§§ 4.40 and 4.45.  

Additionally, in a December 1997 opinion, VAOGCPREC 36-97, 
the General Counsel of VA held that DeLuca was applicable to 
the evaluation of disability due to intervertebral disc 
syndrome.  Nevertheless, because the veteran's disability is 
not productive of severe or pronounced intervertebral disc 
syndrome, even when considering his complaints of pain and 
the positive finding of intervertebral disc syndrome, an 
additional rating in this regard also is not warranted.  In 
this case, the record is devoid of any findings showing 
increased impairment due to evidence of disuse, atrophy, or 
joints with less or more movement than normal, weakened 
movement, excess fatigability, or incoordination.  Again, in 
1997 EMG findings were normal and on recent examination, 
reflexes and strength were normal throughout and the veteran 
has normal pinprick at all points.  Further it is noted that 
in making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing schedular criteria.  Thus, 
entitlement to an increased rating in this regard is not 
warranted.  

Additionally, regarding Fenderson v. West, 12 Vet. App. 119, 
the Board finds that the veteran's disability was not shown 
to be more than 20 percent disabling during any period when 
service connection was in effect.  Although evidence shows 
that there was significant loss of function in May 1996, 
after his post service fall, on examination in July 1996, 
there was only slight tenderness, and range of motion was 
excellent.  Further on recent examination in January 1998, 
range of motion was again excellent, straight leg raising was 
negative, and gait was normal.  There was no report of pain 
on movement, and no swelling, deformity, or atrophy was 
present.  Given such limited findings, the clinical data 
shows that the veteran's back disability, by history or 
currently, has not resulted in more than moderate limitation 
of motion or intervertebral disc syndrome.  Thus, the 
evidence does not support the veteran's claim of entitlement 
to an increased rating in excess of 20 percent during any 
period when service connection has been in effect.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5293.

Irritable bowel syndrome

The regulation provides that a 10 percent rating is 
appropriate when there is moderate irritable bowel syndrome, 
causing frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is warranted when the disorder 
is severe, resulting in diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

A review of the findings on examination and treatment do not 
show that the findings are of sufficient severity to warrant 
an increased rating in excess of 10 percent.  On examination 
in July 1996, the veteran reported alternating diarrhea and 
constipation.  But, clinical findings were essentially normal 
and the diagnosis was irritable bowel syndrome, by history.  
Similar symptomatology was reported on the most recent VA 
compensation examination in January 1998.  However, on each 
examination, there was no abdominal pain and examination of 
abdomen was stable.  The veteran's weight was relatively 
stable and evidence of no nausea or vomiting was not present.  
Further on recent examination, the diagnosis was irritable 
bowel syndrome, long standing and stable and diverticulosis 
with three episodes of diverticular bleeding, resolved.  

At this time, the Board notes that diverticulosis was 
reported in a March 1998 letter, and a colectomy was 
recommended.  However, the Board points out that there is no 
medical evidence of record demonstrating that the veteran's 
disability has increased in severity and it is unclear if a 
colectomy was ever accomplished.  It is also noted that by 
July 1999 and October 1999 supplemental statements of the 
case, the veteran was apprised of applicable law and 
regulation associated with his claim and provided adequate 
reasons and bases for the RO's determination.  However, the 
veteran has neither indicated the presence of any additional 
information nor submitted any additional medical evidence 
indicating that his irritable bowel syndrome is productive of 
more that moderate impairment.  As such, after considering 
the overall symptomatology noted on examinations and 
treatment reports, the medical evidence shows that the 
veteran's irritable bowel syndrome is no more than moderate 
in degree, and as such, an increased rating in excess of 10 
percent is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7319.

Additionally, as indicated in the above discussion, the 
mandates of Fenderson have been considered.  Nevertheless, 
the medical evidence, by history and currently, does not show 
that entitlement to an increased rating in excess of 10 
percent for any period since service connection has in effect 
is warranted.  Thus, the veteran's claim is denied. 


ORDER

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma is denied.  

Entitlement to an initial rating in excess of 20 percent for 
intervertebral disc syndrome is denied.  

Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

